Citation Nr: 0844573	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-31 892	

	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA), Huntington, West 
Virginia Regional Office (RO).

The request to reopen being granted herein, the issue of 
service connection for hepatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for hepatitis was 
previously denied by the RO in January 2005.

2.  Evidence received since January 2005 relates to 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim 
for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision denying the claim of service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)

2.  New and material evidence sufficient to reopen the claim 
for service connection for hepatitis has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2006 the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the request 
to reopen and the underlying claim for service connection.  
The letter also provided the veteran with notice on what 
specific evidence was needed for the claim to be reopened, 
which meets the notice requirements set out in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim (reopening of the claim by the Board), any perceived 
lack of notice or development is not prejudicial.  See 38 
U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  

A January 2005 decision denying service connection for 
hepatitis is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The January 2005 RO decision denied service connection for 
hepatitis based on evidence showing that while the condition 
existed during service, there was no evidence to reflect any 
presence of current residuals.  Evidence received subsequent 
to the January 2005 decision includes a September 2007 record 
from Martinsburg VA Medical Center which indicates that the 
veteran was diagnosed with hepatitis C.  This evidence is new 
and material, in that it was previously not considered in the 
prior decision, it relates to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim, namely the existence 
of a current residual of the in-service infectious hepatitis.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for hepatitis is reopened and, to that 
extent only, the appeal is granted.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4)

The veteran's service medical record shows the veteran was 
diagnosed and hospitalized for hepatitis while stationed in 
Korea.  See Service medical evaluation, dated September 1970; 
service medical condition report, dated November 1970.  In 
this case, based on the evidence of hepatitis C in September 
2007 and the evidence of hepatitis in-service, the Board 
finds that a VA examination and opinion is needed.  See 38 
U.S.C.A. §5103A (d). 


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA examination to determine whether 
this it is at least as likely as not 
(i.e., to at least a 50 percent degree 
of probability) that the veteran's 
hepatitis C is a continuation of the 
symptoms in service or is otherwise 
casually related to the in-service 
infectious hepatitis.  All testing 
deemed necessary by the examiner should 
be conducted.  The claim should be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Thereafter, the AMC should re-
adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


